DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and dependents are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially, in particular) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Appropriate correction is required.
Claim 1 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “exhaust gas flow may be led via at least one of several flow channels” where it is unclear if this occurs ie “may be” and further it is unclear if there are multiple flow channels as claim 1 states “dual flow casing” and then “at least one” where this 
Claim 1 recites the limitation "said flow channel".  There is insufficient antecedent basis for this limitation in the claim as it only previously recites “at least one of several flow channels”.
Claims: 4 is rejected under 35 U.S.C. 112, second paragraph, as failing to set forth the subject matter which applicant(s) regard as their invention.  Specifically the use of the word “slightly, and approx.” when indicating a value, duration, numerical range, location, shape, or comparative sizing or proximity is considered indefinite as the specification or arguments previously presented fails to provide some standard for measuring that degree; and there is no standard that is recognized in the art for measuring the meaning of the term of said degree.Terms of Degree: When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). The claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree). During prosecution, an applicant may also overcome an indefiniteness rejection by submitting a declaration under 37 CFR 1.132 showing examples that meet the claim limitation and examples that do not.  < 
Claim 4 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “bearing center axis may be extended” where it is unclear if this occurs ie “may be”.
Claim 4 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “a four-surface bearing at whose two largest inner diameters a plane” where this language is generally grammatically incorrect and unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims *** are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20140165559 to Lotterman in view of WO 2004018843 to Baar.
As to claim 1, Lotterman discloses An exhaust gas turbocharger with a manifold-flow casing (Fig 1 shown for reference), in particular a dual-flow casing (Fig 3)  and a turbine wheel  (231) which is rotatably arranged within said manifold-flow casing, onto which an exhaust gas flow may be led via at least one of several flow channels (217,220), and an outlet opening following said one flow channel and covering an angle of 180 degree maximum about an axis of rotation of the turbine wheel (223 as shown as being at maximum 180 degrees referencing cut through line from tongue 235 to 236), so that a shaft  is rotating which is arranged coaxially and non-rotationally relative to the turbine wheel (Fig 2), which is supported in a shaft bearing (radial and thrust Par 0027).
Lotterman does not expressly disclose the bearing is characterized in that the shaft bearing is a multi-surface radial plain bearing with a number of the bearing surfaces which is either equal to the number of the flow channels or an integer multiple of the number of the flow channels.
Baar discloses a bearing that is a radial plain bearing to substitute for a radial and thrust bearing (Abs, Lines 14-24), such that it is characterized in that 
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Lotterman to include the bearing is characterized in that the shaft bearing is a multi-surface radial plain bearing with a number of the bearing surfaces which is either equal to the number of the flow channels or an integer multiple of the number of the flow channels using the teachings of Baar to reduce the number of component parts by combining the axial and radial bearing into a single bearing and to improve overall lubrication along the shaft to allow for load handling without rubbing (Lines 45-52, 73-86).  While it is not expressly disclosed that the number of surfaces would be an integer of the inlet volutes the present art shows only four surfaces where this would be an integer of the two volutes of Lotterman. Further it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the surfaces be equal to or a multiple of the volute inlets, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As to claim 2, Lotterman discloses that the bearing surfaces are formed consistent with respect to the shape and a distance to the bearing center axis (Baar Fig 1,2).
claim 3, Lotterman discloses that the bearing surfaces of the multi-surface radial plain bearing are defined in their circumferential position about a bearing center axis  relative to a bearing housing  which is non-rotationally connected or integral with the manifold-flow casing (Lotterman Fig 2)(Baar Abs, Fig 1), wherein at least one of the bearing surfaces (Baar 22) is arranged in such a manner that a radial force, which acts on the shaft  due to a one-sided application of the exhaust gas flow, is supported at the one bearing surface in a direction in which the multi-surface radial plain bearing exhibits the maximum bearing stiffness (Baar: Line 45-52).
As to claim 3, Lotterman (in light of the 112’s above) discloses substantially all the limitations of the claim(s) except for the manifold-flow casing is a dual-flow casing and that the two outlet openings of the flow channels each cover an angle slightly below 180 degree each and that the multi-surface radial plain bearing is a four-surface bearing at whose two largest inner diameters a plane each with the bearing center axis  may be extended, which intersects an interface  under an angle of intersection of approx 45 degree about the bearing center axis  between the two outlet openings.  It would have been an obvious matter of design choice to make the different portions of the bearing surfaces and volute inlet of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
claim 5, Lotterman discloses that the multi-surface radial plain bearing comprises a bearing sleeve (Lotterman Sleeve containing 215 Fig 2)(Baar: 16) which is non-rotationally defined relative to the bearing housing.
As to claim 6, Lotterman discloses that the multi-surface radial plain bearing comprises several lubricant pockets which extend in parallel to the bearing center axis and into which a radial recess each is leading which is in permanent alignment with a supply duct in the bearing housing  when the shaft  is rotating (22,38,34; Lines 73-86).
As to claim 7, Lotterman discloses that the bearing surfaces of the multi-surface radial plain bearing are directly integrated into the bearing housing (Baar Fig 1,2; Lines 45-52, 73-86).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746